Citation Nr: 1045970	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  04-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial rating in excess of 40 percent for 
hepatitis C, status post liver transplant.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
granted service connection for hepatitis C, status post liver 
transplant and assigned a 40 percent evaluation, effective 
February 27, 2001.  

During the pendency of the Veteran's appeal for an increased 
rating for hepatitis C, status post liver transplant, in a 
February 2003 rating decision, the RO proposed to sever service 
connection for hepatitis C, status post liver transplant.  In a 
December 2003 rating decision, the RO severed service connection 
for hepatitis C, effective April 2004.  In January 2006, the 
Board upheld severance of service connection for hepatitis C.  

The Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008, the Court 
reversed the Board's decision and reinstated the Veteran's 
benefits for hepatitis C.  By decision in September 2008, the 
Board restored service connection for hepatitis C, status post 
liver transplant.

In April 2010, the Board remanded the issue of increased rating 
for hepatitis C, status post liver transplant to further develop 
the medical record and to obtain a VA examination.  As such, the 
file was transferred to the Appeals Management Center (AMC) in 
Washington, DC, and the requested development was attempted.  
Pursuant to the Board's remand order, the Veteran was provided a 
VA examination in April 2010, and attempts were made to obtain 
the Veteran's medical records regarding treatment for hepatitis C 
since 2002.  As the requested development has been completed or 
attempted, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).  This matter is properly before the Board for 
adjudication.

The Veteran appeared and gave testimony before the Board in 
January 2010.  A transcript of the hearings are of record. 

The issue of service connection for removal of the 
gallbladder has been raised by the record in theVeteran's 
January 2010 testimony but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The medical evidence of record shows that from August 2001 to 
April 2009, the Veteran complained of tiredness, fatigue, and 
weakness, but did not complain of chest pains, abdominal pain, 
malaise, nausea, vomiting, anorexia, arthralgia, hematemesis, or 
incapacitation.  Radiology images dated from 2004 to 2009 showed 
trace amounts of ascites, a hiatal hernia, and varices, secondary 
to cirrhosis.  At the April 2009 VA examination, the Veteran also 
complained of epigastric discomfort, but his weight continued to 
be stable.  

In an October 2009 statement, a private physician indicated that 
the Veteran was being treated for chronic hepatitis C, status 
post liver transplant, cirrhosis of the liver, thrombocytopemia 
and anemia, and that he is disabled because of the aforementioned 
conditions.  

The Veteran's most recent VA examination took place in April 
2010.  At the examination, the Veteran complained of daily 
fatigue, arthralgia, malaise, tiredness, right upper quadrant 
pain, and fluctuating weight.  He denied having nausea or 
vomiting on a daily basis, but maintained that he had nausea and 
vomiting in November 2009.  Upon examination, the examiner 
reported that the Veteran was well-built, well-nourished, and 
noted no evidence of major malnutrition, major ascites, or 
hernia.  The examiner noted that the Veteran had tenderness in 
the right upper quadrant, and mild portal hypertension with 
esophageal varices, which is secondary to chronic hepatitis C, 
with hematemesis on and off at least once in 2 months.  The 
examiner opined that the Veteran did not need total bed rest and 
that his daily living activities were not affected.  

The Board finds the April 2010 VA examination to be inadequate 
because the examiner did not address whether cirrhosis of the 
liver is related to the service-connected hepatitis C, the extent 
of the cirrhosis or comment on the presence and number of 
episodes of hepatic encephalopathy, or hemorrhage from varices or 
portal gastropathy.  The Board finds that a new VA examination is 
necessary in order to fully and fairly evaluate his claim for an 
increased rating.  

The Veteran also indicated that he was approved for Social 
Security Disability benefits.  In support of this contention, the 
Veteran submitted a document dated in October 2009 which states 
that the Veteran was approved for Social Security Disability 
benefits in June 2009 due to chronic liver disease and cirrhosis.  
However, the underlying SSA records that formed the basis of that 
decision are not associated with the claims file.  Although any 
SSA decision would not be controlling, it is potentially 
pertinent to the Veteran's appeal.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining 
SSA decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA 
cannot ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).




Accordingly, the case is REMANDED for the following action:

1.	Contact SSA and secure complete copies of 
any disability determination it has made 
concerning the Veteran and copies of the 
medical records that served as the basis 
for any such decision.  These records 
should be associated with the claims file.  
If the Veteran's SSA award is not based on 
disability, information should be placed 
into the record to this effect.

2.	Any pertinent VA or private treatment 
records, subsequent to November 2009 
should be obtained.  Any necessary release 
forms should be obtained.  All such 
information, when obtained, should be made 
a part of the Veteran's claims folder.  If 
a negative response is obtained, it should 
be associated with the claims folder.

3.	Then, schedule the Veteran for the 
appropriate VA examination.  The claims 
folder must be made available to the 
examiner.  The examiner should describe 
all current manifestations and residuals 
of hepatitis C, to include the extent of 
liver disease/cirrhosis related to the 
service-connected hepatitis C.  The 
examiner should specifically comment on 
the presence and number of episodes of 
ascites, hepatic encephalopathy or 
hemorrhage from varices or portal 
gastropathy.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  A complete 
rationale must be provided for each 
opinion expressed.  If the examiner is 
unable to provide an opinion, he/she 
should specifically state with a detailed 
rationale why an opinion cannot be 
expressed.

4.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

